Stolz, Judge.
This is an appeal from a judgment denying the *924defendant’s counterclaim for expenses allegedly incurred due to the plaintiffs faulty completion of a building subcontract. The trial court, sitting without a jury, found that the defendant had produced no evidence to support its counterclaim and therefore was not entitled to any recovery.
During the trial, the defendant offered oral testimony that it had sustained "probably a couple of thousand dollars” damages. When questioned by the judge for checks, receipts or better information, counsel for the defendant stated that he didn’t have such information with him, but that the amount "would be close to $2,000.” Held:
While consequential damages may be recovered upon one party’s failure to satisfactorily perform his contractual obligations, they are not allowed unless capable of exact computation. Code Ann. § 20-1406. In the case sub judice, the defendant offered no receipts or vouchers to support its $2,000 counterclaim, even though it admittedly had the information. Where checks and vouchers are accessible, they are the best evidence of the expenses sought to be recovered, and parol testimony as to the approximate expenses incurred is inadmissible. Code Ann. §§ 38-203, 38-205. See also Big Builder, Inc. v. Evans, 126 Ga. App. 457 (2) (191 SE2d 290); Development Corp. of Ga. v. Berndt, 131 Ga. App. 277 (205 SE2d 868). Where more certain and satisfactory evidence is available to a party who instead produces evidence of a weaker and inferior nature, a presumption arises against him for withholding the evidence. Code Ann. § 38-119. This presumption applies equally to plaintiff and defendant. See Fields v. Yellow Cab Co., 80 Ga. App. 569, 571 (56 SE2d 845). It is of no consequence that the plaintiff may have admitted that its work was less than satisfactory. In order to recover consequential damages on its counterclaim, the defendant had to produce an exact computation of expenses incurred, which it failed to do. On the record before us, we cannot say that it was error for the trial judge, in evaluating the evidence, to find that the presumption of withholding evidence had not been rebutted and that the defendant had failed to support its claim for damages.
Submitted September 9, 1975
Decided December 4, 1975.
John L. Respess, Jr., for appellant.
Cotton, Katz & White, J. Timothy White, for appellee.

Judgment affirmed.


Bell, C. J., Pannell, P. J., Been, P. J., Quillian, Clark, Webb and Marshall, JJ., concur. Evans, J., dissents.